



Exhibit 10.32


AMENDMENT NO. 5


AMENDMENT NO. 5 (this “Agreement”) dated as of August 8, 2017 relating to the
Credit Agreement dated as of February 2, 2015 (as amended by the Incremental
Assumption Agreement and Amendment No. 1, dated May 19, 2015, the Incremental
Assumption Agreement and Amendment No. 2, dated February 1, 2016, the
Incremental Assumption Agreement and Amendment No. 3, dated May 27, 2016 and the
Incremental Assumption Agreement and Amendment No. 4, dated January 19, 2017,
and as further amended, restated, supplemented, waived or otherwise modified
from time to time prior to the date hereof, the “Credit Agreement”, and as
amended by this Agreement, the “Amended Credit Agreement”) among PRESIDIO
HOLDINGS INC. (“Holdings”), PRESIDIO IS LLC (as successor to Presidio IS Corp.)
(“Intermediate Holdings”), PRESIDIO LLC (as successor of Presidio, Inc.) and
PRESIDIO NETWORKED SOLUTIONS LLC (as successor of Presidio Networked Solutions,
Inc.), as borrowers (collectively, the “Borrowers”), certain subsidiaries of
Holdings, as Subsidiary Loan Parties, the Lenders party thereto from time to
time and CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as Administrative Agent (in
such capacity, the “Administrative Agent”) for the Lenders.


RECITALS:


WHEREAS, pursuant to Section 9.08 of the Credit Agreement, Holdings, the
Borrowers, the Administrative Agent and the Required Lenders may amend the
Credit Agreement pursuant to an agreement in writing; and


WHEREAS, each existing Lender that executes and delivers a consent in the form
attached hereto as Annex I (each, a “Consent”) shall be deemed to have agreed to
this Agreement and to the amendments to the Credit Agreement set forth herein;
and


WHEREAS, Holdings, the Borrowers and the existing Lenders that execute and
deliver a Consent agree that, immediately upon the effectiveness of this
Agreement upon occurrence of the Fifth Amendment Effective Date, they shall be
deemed to have consented to the amendments set forth in this Agreement without
further action.


NOW, THEREFORE, the parties hereto therefore agree as follows:


SECTION 1. Defined Terms; References. Capitalized terms used in this Agreement
and not otherwise defined herein have the respective meanings assigned thereto
in the Credit Agreement. The rules of construction specified in Section 1.02 of
the Credit Agreement also apply to this Agreement. Each reference to “hereof”,
“hereunder”, “herein” and “hereby” and each other similar reference and each
reference to “this Agreement” and each other similar reference contained in the
Credit Agreement shall, after this Agreement becomes effective, refer to the
Credit Agreement as amended hereby.


SECTION 2. Amendments to Credit Agreement. Section 5.04 of the Credit Agreement
is hereby amended by adding the following two paragraphs at the end thereof as
follows:


“Notwithstanding anything herein to the contrary, Holdings and the Borrowers may
satisfy its obligations under clauses (a), (b) and (d) of this Section 5.04 by
furnishing such information relating to Presidio, Inc. or any other direct or
indirect parent of Holdings; provided that any financial statements delivered by
such parent shall be accompanied by consolidating information that explains in
reasonable detail the differences between the information relating to such
parent


1

--------------------------------------------------------------------------------





and any of its subsidiaries other than Holdings and its Subsidiaries, on the one
hand, and the information relating to Holdings and its Subsidiaries on a
standalone basis, on the other hand.


Notwithstanding anything herein to the contrary, Holdings and the Borrowers will
be deemed to have furnished the information referred to in clauses (a), (b) and
(d) of this Section 5.04 to the Administrative Agent and the Lenders if Holdings
(or Presidio, Inc. or any other direct or indirect parent of Holdings, in
accordance with the paragraph above) has (i) filed such information with the SEC
via the EDGAR filing system or (ii) posted such information on the website of
Holdings (or that of any of Presidio, Inc. or any other direct or indirect
parent of Holdings), and in the case of this clause (ii), written notice of such
posting has been delivered to the Administrative Agent; provided that: (A) the
Borrowers shall deliver such documents to the Administrative Agent upon its
reasonable request and (B) the Borrowers shall provide the Administrative Agent,
upon its reasonable request, by electronic mail electronic versions (i.e., soft
copies) of such documents. The Administrative Agent shall have no obligation to
request the delivery of or maintain paper copies of the documents referred to
above, and each Lender shall be solely responsible for timely accessing posted
documents and maintaining its copies of such documents.”


SECTION 3. Representations of the Borrowers. The Borrowers represent and warrant
that:


(a)     the representations and warranties set forth in the Loan Documents are
true and correct in all material respects on and as of the Fifth Amendment
Effective Date after giving effect hereto with the same effect as though made on
and as of such date, except to the extent such representations and warranties
expressly relate to an earlier date (in which case such representations and
warranties shall be true and correct in all material respects as of such earlier
date); and


(b)     no Event of Default or Default was continuing on and as of the Fifth
Amendment Effective Date after giving effect hereto.


SECTION 4. Conditions. This Agreement shall become effective as of the first
date (the “Fifth Amendment Effective Date”) when each of the following
conditions shall have been satisfied:


(a)     the Administrative Agent (or its counsel) shall have received from
Holdings, the Borrowers, each other Loan Party, and the Administrative Agent (i)
a counterpart of this Agreement signed on behalf of such party, (ii) Consents,
duly executed and delivered by the existing Lenders which shall in the aggregate
represent at least the Required Lenders, or (iii) written evidence reasonably
satisfactory to the Administrative Agent (which may include facsimile or
electronic transmission of a signed signature page of this Agreement) that each
such party has signed a counterpart of this Agreement;


(b)     the representations and warranties set forth in Section 3 above shall be
true and correct as of the date hereof;


(c)     the Administrative Agent shall have received a certificate, dated the
Fifth Amendment Effective Date and executed by a Responsible Officer of the
Borrowers, confirming the accuracy of the representations and warranties set
forth in Section 3 above;


(d)     any fees and reasonable out-of-pocket expenses (including reasonable
fees, charges and disbursements of Latham & Watkins LLP) owing by the Borrowers
to the Administrative Agent and invoiced prior to the date hereof shall have
been paid in full.




2

--------------------------------------------------------------------------------





SECTION 5. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York, without regard to any
principle of conflicts of law that could require the application of any other
law.


SECTION 6. Confirmation of Guaranties and Security Interests. By signing this
Agreement, each Loan Party hereby confirms that (i) the obligations of the Loan
Parties under the Credit Agreement as modified hereby and the other Loan
Documents (x) are entitled to the benefits of the guarantees and the security
interests set forth or created in the Collateral Agreement and the other Loan
Documents and (y) constitute Loan Obligations and (ii) notwithstanding the
effectiveness of the terms hereof, the Collateral Agreement and the other Loan
Documents are, and shall continue to be, in full force and effect and are hereby
ratified and confirmed in all respects. Each Loan Party ratifies and confirms
that all Liens granted, conveyed, or assigned to any Agent by such Person
pursuant to each Loan Document to which it is a party remain in full force and
effect, are not released or reduced, and continue to secure full payment and
performance of the Loan Obligations as increased hereby.


SECTION 7. Counterparts. This Agreement may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument. Delivery of an
executed counterpart to this Agreement by facsimile or electronic transmission
shall be as effective as delivery of a manually signed original.


SECTION 8. Miscellaneous. This Agreement shall constitute a Loan Document for
all purposes of the Credit Agreement. The Borrowers shall pay all reasonable
fees, costs and expenses of the Administrative Agent as agreed to between the
parties incurred in connection with the negotiation, preparation and execution
of this Agreement and the transactions contemplated hereby. The execution,
delivery and effectiveness of this Agreement shall not, except as expressly
provided herein, operate as a waiver of any right, power or remedy of any Lender
or the Administrative Agent under any of the Loan Documents, nor constitute a
waiver of any provision of any of the Loan Documents.




[Remainder of Page Intentionally Left Blank]








































3

--------------------------------------------------------------------------------





ex1032signaturepage.jpg [ex1032signaturepage.jpg]


























[Signature Page to Amendment No. 5]


4

--------------------------------------------------------------------------------





ex1032signaturepage2.jpg [ex1032signaturepage2.jpg]










































[Signature Page to Amendment No. 5]


5

--------------------------------------------------------------------------------





Annex I


CONSENT


August __, 2017


This Consent (this “Consent”) is in respect of the Amendment No. 5, to be dated
on or around August 8, 2017 (the “Agreement”), which will amend that certain
Credit Agreement dated as of February 2, 2015 (as amended by the Incremental
Assumption Agreement and Amendment No. 1, dated May 19, 2015, the Incremental
Assumption Agreement and Amendment No. 2, dated February 1, 2016, the
Incremental Assumption Agreement and Amendment No. 3, dated May 27, 2016 and the
Incremental Assumption Agreement and Amendment No. 4, dated January 19, 2017,
and as further amended, restated, supplemented, waived or otherwise modified
from time to time prior to the date hereof, the “Credit Agreement”, and as
amended by this Agreement, the “Amended Credit Agreement”) among PRESIDIO
HOLDINGS INC. (“Holdings”), PRESIDIO IS LLC (as successor to Presidio IS Corp.)
(“Intermediate Holdings”), PRESIDIO LLC (as successor of Presidio, Inc.) and
PRESIDIO NETWORKED SOLUTIONS LLC (as successor of Presidio Networked Solutions,
Inc.), as borrowers (collectively, the “Borrowers”), certain subsidiaries of
Holdings, as Subsidiary Loan Parties, the Lenders party thereto from time to
time and CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as Administrative Agent (in
such capacity, the “Administrative Agent”) for the Lenders. Capitalized terms
used and not otherwise defined herein shall have the respective meanings given
to such terms in the Agreement or the Credit Agreement, as applicable.


Each undersigned Lender hereby consents to the provisions of the Agreement and
to the amendments to the Credit Agreement as set forth therein.


[Signature Page Follows]














































6

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the undersigned has caused this Consent to be duly executed
and delivered by its proper and duly authorized officer(s).




[NAME OF INSTITUTION]




By: ______________________________________
Name:
Title:


If a second signature is necessary:




By: ______________________________________
Name:
Title:




Name of Fund Manager (if any): _______________________




7